Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 1 of 27 Page ID #1134



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

    SHANE T. M.,1                                      )
                                                       )
                         Plaintiff,                    )
                                                       )
    vs.                                                )   Case No. 19-cv-970-GCS2
                                                       )
    COMMISSIONER OF SOCIAL                             )
    SECURITY,                                          )
                                                       )
                         Defendant.                    )

                                 MEMORANDUM and ORDER

SISON, Magistrate Judge:

          In accordance with 42 U.S.C. § 405(g), Plaintiff, represented by counsel, seeks

judicial review of the final agency decision denying his application for Disability

Insurance Benefits (“DIB”) pursuant to 42 U.S.C. § 423.

                                       PROCEDURAL HISTORY

          Plaintiff applied for disability benefits in May 2016, alleging disability as of

September 25, 2014. After holding an evidentiary hearing, an ALJ denied the application

on September 27, 2018.         (Tr. 25, 35).     The Appeals Council denied review, and the

decision of the ALJ became the final agency decision. (Tr. 1). Administrative remedies




1      In keeping with the court’s practice, Plaintiff’s full name will not be used in this Memorandum and
Order due to privacy concerns. See, Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

2      This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Docs. 10 & 19.


                                               Page 1 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 2 of 27 Page ID #1135



have been exhausted, and a timely complaint was filed in this Court.

                                ISSUES RAISED BY PLAINTIFF

   Plaintiff raises the following points:

   1. The ALJ failed to evaluate properly the residual functional capacity.

   2. The ALJ failed to evaluate properly step 2 of the sequential evaluation.

                              APPLICABLE LEGAL STANDARDS

       To qualify for DIB, a claimant must be disabled within the meaning of the

applicable statutes. Under the Social Security Act, a person is disabled if he has an

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a).

       To determine whether a plaintiff is disabled, the ALJ considers the following five

questions in order: (1) Is the plaintiff presently unemployed?; (2) Does the plaintiff have

a severe impairment?; (3) Does the impairment meet or medically equal one of a list of

specific impairments enumerated in the regulations?; (4) Is the plaintiff unable to perform

his former occupation?; and (5) Is the plaintiff unable to perform any other work? See

20 C.F.R. § 404.1520.

       An affirmative answer at either step three or five leads to a finding that the plaintiff

is disabled. A negative answer at any step, other than at step three, precludes a finding



                                         Page 2 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 3 of 27 Page ID #1136



of disability. The plaintiff bears the burden of proof at steps one through four. Once

the plaintiff shows an inability to perform past work, the burden then shifts to the

Commissioner to show that there are jobs existing in significant numbers in the national

economy which the plaintiff can perform. See Zurawski v. Halter, 245 F.3d 881, 886 (7th

Cir. 2001).

       It is important to recognize that the scope of review is limited. “The findings of

the Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive . . . .” 42 U.S.C. § 405(g). Thus, this Court must determine not

whether plaintiff was, in fact, disabled at the relevant time, but whether the ALJ’s

findings were supported by substantial evidence and whether any errors of law were

made. See Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). The Supreme

Court defines substantial evidence as, “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,

1154 (2019) (internal citations omitted).

       In reviewing for “substantial evidence,” the entire administrative record is taken

into consideration, but this Court does not reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute its own judgment for that of the ALJ. See Burmester

v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019).       However, while judicial review is

deferential, it is not abject; this Court does not act as a rubber stamp for the

Commissioner. See Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010)(citing cases).



                                        Page 3 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 4 of 27 Page ID #1137



                                  THE DECISION OF THE ALJ

      The ALJ followed the five-step analytical framework described above.                   He

determined that Plaintiff had not worked at the level of substantial gainful activity since

the alleged onset date. He was insured for DIB through December 31, 2019.

      The ALJ found that Plaintiff had the severe impairments of diabetes mellitus,

diabetic     retinopathy,   diabetic   neuropathy,       bilateral   carpal   tunnel   syndrome,

degenerative joint disease of the bilateral shoulders, degenerative disc disease of the

lumbar spine, obesity, and depressive disorder.

      The ALJ found Plaintiff had the residual functional capacity (“RFC”) to do the

following:

      Perform sedentary work . . . except he can occasionally push and/or pull
      with the bilateral lower extremities, frequently but not repetitively push
      and/or pull with the bilateral upper extremities, with no ladders, ropes or
      scaffolds, occasional ramps or stairs, occasional balancing, stooping,
      kneeling, crouching and crawling, and frequent reaching with the bilateral
      upper extremities. He cannot perform tasks requiring depth perception due
      to monocular vision, read printed materials smaller than traditional
      newsprint, or work with objects smaller than keys. He must avoid
      concentrated exposure to extreme heat and avoid all hazards. He is further
      limited to remembering, understanding and attending to simple, routine
      tasks.

(Tr. 30). Based on the testimony of a vocational expert, the ALJ concluded that Plaintiff

is unable to perform any past relevant work.




                                          Page 4 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 5 of 27 Page ID #1138



                                 THE EVIDENTIARY RECORD

       The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record is

directed to Plaintiff’s arguments.

       1.     Agency Forms

       Plaintiff was born in 1972 and was 46 years old on the date of the ALJ’s decision.

(Tr. 215). He worked as a “tool measurer” from September 2001 to September 2014.

(Tr. 221).

       In a Function Report submitted in May 2016, Plaintiff said he has weakened hands

and feet, is unable to lift heavy objects, has feet tingling, has trouble sleeping, oversleeps,

and his impairments affect his daily personal care. Plaintiff said he cannot stand in the

kitchen for long, has difficulties holding utensils, has difficulties with carrying, bending

and stooping, and his conditions affect his lifting, squatting, bending, standing, walking,

kneeling, stair climbing, and task completion. Plaintiff said he can lift around twenty

pounds, can only walk about an eighth of a mile before stopping for ten minutes, and

needs instructions repeated. Plaintiff said he has problems with moving his arms due

to bone spurs and arthritis in his shoulders. (Tr. 248-255).

       2.     Evidentiary Hearing

       An attorney represented Plaintiff at the evidentiary hearing in June 2016. (Tr. 42).

The ALJ asked Plaintiff’s counsel if there was anything they were still waiting on, and

Plaintiff’s counsel said no.     (Tr. 45).   Plaintiff said he voluntarily quit his job in

                                         Page 5 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 6 of 27 Page ID #1139



September 2014 because his conditions made it difficult for him to do his job, and he

thought his employer wanted to get rid of him anyway. (Tr. 49). Plaintiff said he did

not work after that because he was unable to hold on to things, his feet were numb, he

constantly tripped over things, and he had depression and severe anxiety issues. (Tr.

50). Plaintiff said he saw a counselor once every three weeks for the past two years and

his anxiety comes on randomly. (Tr. 54-57). Plaintiff said he cannot feel his feet or

shins, he has diabetic necrosis, and he has carpal tunnel in his hands. (Tr. 61). Plaintiff

said he has issues sleeping because he wakes up to urinate in the middle of the night or

to change his diapers. Plaintiff said the diuretic he uses for his leg swelling causes

excessive bathroom use. Plaintiff said he has a hard time with his shoulders when it

comes to reaching behind him. He said he gets cortisone shots for his shoulder issues,

but the injections affect his sugars. (Tr. 65-67). Plaintiff said laying down helps his leg

swelling. (Tr. 70).

       A vocational expert (“VE”) testified that a person with Plaintiff’s RFC could not

perform their past work.         The ALJ presented hypotheticals to the VE which

corresponded to the ultimate RFC findings. The VE said there were other jobs that exist

in the national economy that a person like Plaintiff could do such as unskilled hand

packer positions, unskilled production work or assembly positions, and unskilled

inspector, tester, and sorter positions. (Tr. 74-76).




                                        Page 6 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 7 of 27 Page ID #1140



      3.     Relevant Medical Records

             a.     Dr. Michael Adams

      Plaintiff presented to Dr. Adams, an internist, eight times between November 2013

and September 2015. At these appointments, Plaintiff reported an acute kidney injury,

headaches, sugars that both improved and worsened, both better and worsened diet

habits, lack of exercise, and medication noncompliance. (Tr. 421, 462, 464, 469, 471, 473-

474, 477, 479, 484, 486, 489-491). A physical exam revealed Plaintiff had good judgment,

had a normal mood and affect, was active and alert, was oriented to time, place and

person, had normal motor strength and tone, had normal movement of all extremities,

had no tenderness, and had minimal to no edema of the feet. (Tr. 464, 469, 473, 480, 486,

491). The assessment included type two diabetes, obesity, low back pain, and headache,

and plans included seeing an endocrinologist, continuing therapy, blood testing, back

pain relief, and weight loss.       (Tr. 464, 470, 473, 476, 479-480, 486, 491-492).

Recommendations consisted of glycemic control, renal insufficiency treatment with

medications and antibiotics, and plans included checking renal and bladder ultrasounds

to look for patency of renal veins, checking urinalysis with microscopy, and checking

bladder pressure. (Tr. 420, 425).

      Plaintiff underwent an ultrasound of his kidney on January 8, 2014, and the




                                       Page 7 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 8 of 27 Page ID #1141



impression was, “[n]o evidence of hydronephrosis3 or perinephric4 fluid collection . . .

Unable to obtain renal arterial Doppler.” (Tr. 401).

                b.      Dr. Bassim Assioun

        Plaintiff presented to Dr. Assioun, a nephrologist, ten times between June 2016

and February 2018. Plaintiff reported diabetes, chronic epigastria pain, chronic edema

that improved at times, weight gain and loss, hypertension, blood sugar issues that

sometimes improved, urinary incontinence, fatigue, chronic sores, dyspnea, lower

extremity bilateral musculoskeletal pain, chronic back, shoulder, hand, and feet pain,

CKD, arthritis, and neuropathy. (Tr. 935, 953-954, 966-967, 982, 995, 1006, 1015-1016,

1020, 1028, 1036-1037).

        Physical exams revealed obesity, edema that improved at times, alertness,

orientation, normal mood, and no anxious or depressed feelings. (Tr. 956, 968, 985, 998,

1009, 1018, 1023, 1031, 1039).           Dr. Assioun noted Plaintiff’s bladder was mostly

collapsed.     (Tr. 969).     The assessments included stage three to stage four CKD,

dependent edema, hypertension, diabetic peripheral neuropathy, anemia, renal

osteodystrophy, chronic low back pain, arthritis, diabetes, proteinuria, hyperkalemia5,


3       Hydronephrosis refers to “the swelling of the kidneys when urine flow is obstructed in any of part
of the urinary tract.” https://medical-dictionary.thefreedictionary.com/hydronephrosis, visited on April
13, 2020.

4       Perinephric refers to “[s]urrounding the kidney in whole or part.” https://medical-
dictionary.thefreedictionary.com/perinephric, visited on April 13, 2020.

5       Hyperkalemia refers to “the presence of an abnormally high concentration of potassium in the
blood.” https://www.merriam-webster.com/medical/hyperkalemia, visited on April 20, 2020.

                                              Page 8 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 9 of 27 Page ID #1142



and bilateral shoulder pain. (Tr. 938-939, 957, 969, 986, 991, 993-994, 1009-1010, 1018,

1032, 1040). Plans included medication management, blood tests, urine tests, a low salt

and potassium diabetic diet, and checking blood pressure and weight daily. (Tr. 938-

939, 957-958, 969-970, 986-987, 994, 999, 1010, 1018-1019, 1024, 1032-1033, 1040).

       Plaintiff underwent an ultrasound of his kidneys on June 24, 2016, and the

impression was, “1. UNREMARKABLE KIDNEYS. 2. DIFFUSE HEPATIC STEATOSIS.6

3.   URINARY        BLADDER       IS   COLLAPSED          AND     THEREFORE         NOT     WELL

EVALUATED.” (Tr. 974).

               c.      Dr. Frank Buda

       On August 16, 2016, Frank Buda, a state agency medical consultant, performed a

case analysis and physical residual functional capacity assessment. (Tr. 682-683). Dr.

Buda noted Plaintiff could occasionally lift and/or carry twenty pounds, frequently lift

and/or carry ten pounds, stand and/or walk at least two hours in an eight-hour

workday, sit about six hours in an eight-hour workday, and push and/or pull

occasionally with lower extremities and frequently with upper extremities. Dr. Buda

said Plaintiff could occasionally climb ramps/stairs, balance, stoop, kneel, crouch, and

crawl, and he said Plaintiff could never climb ladders/ropes/scaffolds. Dr. Buda said

Plaintiff should be limited with handling, fingering, and feeling but should be unlimited

in reaching. (Tr. 684-686).


6      Hepatic steatosis refers to a “fatty liver.” https://medical-dictionary.thefreedictionary.com
/Hepatic+steatosis, visited on April 13, 2020.

                                           Page 9 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 10 of 27 Page ID #1143



             d.     Dr. Elie Chahla

      Plaintiff presented to Dr. Chahla, a gastroenterologist, twice between December

2017 and January 2018.     Plaintiff reported abdominal pain, fatigue, malaise, urinary

incontinence, myalgias, arthralgias, intermittent headaches, dizziness, and weight gain.

(Tr. 919, 925). Physical exams revealed alertness, edema, an appropriate mood, and

orientation. (Tr. 923, 928-929). Diagnoses included minimal chronic gastritis, fundic

gland polyp and hyperplastic polyp. (Tr. 923). Assessments included anemia, acid

reflux disease, abdominal pain and CKD, and plans included an EGD, avoiding trigger

foods, optimizing glycemic control, possible abdominal imaging, weight loss, and

medication management. (Tr. 923-924, 930).

             e.     Dr. Vittal Chapa

      On September 29, 2016, Dr. Chapa, a state agency medical consultant, conducted

a physical consultative evaluation. Plaintiff reported radiating low back pain, severe

neuropathy in his feet and hands, numbness in his legs, obesity, shoulder bone spurs,

arthritis in his shoulders, anxiety, depression, headaches, stage three CKD, sleep apnea,

urinary incontinence, and fatigue. A physical exam revealed edema, loss of pinprick

sensation in both feet and lower legs, loss of position sense in both feet, diminished

vibration sense in both feet, an ability to perform both fine and gross manipulations with

both hands, and hand grips were 4/5 bilaterally. (Tr. 705-706). Lumbar spine x-ray

findings included “[n]o compression fractures, disc spaces are well preserved. Mild



                                       Page 10 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 11 of 27 Page ID #1144



degree of arthritis. Arthritis of the sacroiliac joints.” (Tr. 712). Diagnostic impressions

included chronic lumbosacral pain syndrome, peripheral neuropathy, obesity, CKD,

bilateral carpal tunnel syndrome, sleep apnea, urinary incontinence, and fatigue. (Tr.

707).

                f.      Dr. Poornima Jayaramaiah

        Plaintiff presented to Dr. Jayaramaiah, an endocrinologist, eleven times between

July 2015 and December 2017, for management of type two diabetes and neuropathy.

Plaintiff reported sometimes forgetting to take his medications, attention to diet, blood

sugar issues, blood sugar improvement due to diet and medications, low blood sugars at

night, ineffectiveness of neuropathy medication, lower extremity edema, urinary

frequency and incontinence, joint pain, muscle aches, headache, leg numbness and

tingling, insomnia, anxiety, depression, severe foot pain that interferes with sleep,

consideration of bariatric surgery, shoulder issues that require potential shoulder surgery

if he can reduce his blood sugars enough, CKD, and peripheral neuropathy. (Tr. 527,

531, 535, 539, 541-543, 796, 799, 805, 811, 816, 822).

        Despite some normal physical exams, other physical exams revealed morbid

obesity, diminished vibratory, tactile and protective sensations of each foot, bilateral

necrobiosis lipoidica diabeticorum7, bilateral feet swelling, erythema, dryness, normal



7       Necrobiosis lipoidica diabeticorum refers to “a condition, in many cases associated with diabetes,
in which one or more yellow, atrophic, shiny lesions develop on the legs.” https://medical-
dictionary.thefreedictionary.com/Necrobiosis+lipoidica+diabeticorum, visited on April 13, 2020.


                                             Page 11 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 12 of 27 Page ID #1145



judgment, normal insight, orientation to person, place and time, intact recent and remote

memory, and normal mood and affect. (Tr. 529, 531, 533-534, 537, 541, 545, 803, 808-809,

814, 819, 825).      Dr. Jayaramaiah noted peripheral neuropathy, high lipids, both an

improvement and a worsening of Plaintiff’s diabetes control due to things such as diet,

worsening glycemic control, a necessity to see a neurologist for neuropathy, problems

with tingling and numbness, high microalbumin in Plaintiff’s urine, and stage three

kidney disease. (Tr. 530-531, 533-534, 538-539, 541, 796, 820, 822). The assessments

included type two diabetes, hypertension, hyperlipidemia, diabetic neuropathy, diabetic

peripheral neuropathy, and microalbuminuria8. (Tr. 529-530, 534, 537, 541-542, 546-547,

803, 809, 814, 820-821, 825-826).         Plans included blood sugar tests, CMP tests, urine

microalbumin tests, lipid tests, seeing a dietitian, diabetes education classes, medication

management, insulin management, and good foot care. (Tr. 529-530, 534, 537, 541-542,

546-547, 796, 803, 809, 814-815, 820-821, 825-826).

                g.      Charles Massie, CADC

        On March 8, 2016, Plaintiff presented to Charles Massie, a certified alcohol and

drug counselor (“CADC”), reporting concerns with anger, mood swings, depression, and

anxiety. Plans included continuing therapy. (Tr. 518).




8        Microalbuminuria refers to “[a] slight increase in urinary albumin excretion that can be detected
using immunoassays but not using conventional urine protein measurements; an early marker for renal
disease in patients with diabetes.” https://medical-dictionary.thefreedictionary.com/Microalbuminuria,
visited on April 13, 2020.

                                             Page 12 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 13 of 27 Page ID #1146



              h.     Jessica Munton, LCPC

       Plaintiff presented to Jessica Munton, a licensed clinical professional counselor, at

Chestnut Health Systems on July 5, 2017, reporting anxiety that limits him from leaving

the house, depression, refraining from work due to physical and mental illness, decreased

frustration tolerance, difficulty sleeping, sleeping excessively, isolating behavior, lack of

motivation and drive, loss of interest in things he used to enjoy, low energy, and

difficulties managing work responsibilities.      Ms. Munton recommended individual

counseling. (Tr. 755-757).

              i.     Kathleen Murphy, PT

       Plaintiff presented to Kathleen Murphy, a physical therapist, on June 7, 2016,

reporting a bilateral shoulder pain rating of four out of ten. Plaintiff reported moderate

difficulty with pushing, pulling, grasping, carrying, standing, and moving from lying to

seated; much difficulty with reaching, lifting, and rolling over; and little to no difficulty

with lying flat and sitting. (Tr. 613-614). Plaintiff rated his pain as ten out of ten at

worst and one out of ten at best. Plaintiff said his symptoms were constant, throbbing,

and shooting pain and numbness. Plaintiff further noted the symptoms worsen with

lifting, dressing and housework, and improve with sitting and lying down. Plaintiff said

his symptoms make it difficult to sleep. (Tr. 616-617). Plaintiff reported frequently

feeling down, depressed and hopeless with little interest or pleasure in doing things he

typically enjoys. (Tr. 619). Ms. Murphy noted bilateral shoulder pain, stiffness, joint



                                        Page 13 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 14 of 27 Page ID #1147



effusion, muscle weakness, and muscle spasms, and plans included returning to physical

therapy two to three times per week. (Tr. 615).

              j.    Dr. Riaz Naseer

       Plaintiff presented to Dr. Naseer, a neurologist, eight times between January 2016

and February 2018. Plaintiff reported neuropathy, shoulder pain aggravated by lifting,

back pain aggravated by stair climbing, lifting and walking, anxiety, depression, mood

swings, paresthesias, burning hand and feet pain, decreased mobility, joint tenderness,

numbness of his bilateral hands and feet, tingling, leg pain aggravated by walking,

edema, sciatica, migraines, diabetes, hypertension, and a decrease in Neurontin due to

renal insufficiency. (Tr. 446, 497, 502, 504, 668, 673-674, 727, 732, 738, 740). Outside of

some normal physical exams, Plaintiff’s physical exams revealed obesity, tenderness of

the lumbar spine and left shoulder with moderately reduced range of motion, no edema,

orientation to time, place, person and situation, an appropriate mood and affect, and

normal insight and judgment.       (Tr. 499-500, 505, 670-671, 675, 729, 735, 741).    The

assessments included bilateral carpal tunnel syndrome, neuropathy, sciatica, anxiety,

depression, and shoulder pain. (Tr. 446, 497, 500, 505-506, 671, 676, 730, 735, 741). Plans

included diagnostic evaluations, an orthopedic surgeon referral, a nerve conduction and

electromyography (“EMG”) test, dietary counseling and surveillance, and medication

management. (Tr. 500, 505-506, 508, 671, 676, 730, 735-736, 741).




                                       Page 14 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 15 of 27 Page ID #1148



              k.     Orthopedic and Sports Medicine Clinic

       Plaintiff presented to the Orthopedic and Sports Medicine Clinic eight times

between June 2016 and February 2018. Plaintiff reported bilateral shoulder pain that is

aggravated with overhead activity, pinching sensations at the tops of the shoulders,

anxiety, diabetes, difficulty walking, frequent urination, joint pain, loss of bladder

control, neck/back pain, numbness/tingling in the arm/hand, swelling in legs, weight

gain, pain when lifting, ninety percent improvement in shoulder pain due to injections,

sixty percent improvement in shoulder pain, discontinuation of physical therapy due to

family conflicts, erratic blood pressure, and efforts to lower his A1C in anticipation of a

shoulder arthroscopy. (Tr. 631-633, 638-640, 759, 765-766, 769-770, 773, 777, 780).

       Physical exams revealed morbid obesity, bilateral joint tenderness on palpation,

both positive and negative impingement signs of the shoulders, negative wrist tests, no

hand grip weakness in either hand, and no tenderness on palpation over the cervical

spine. (Tr. 633, 640-641, 760-761, 766-767, 770-771, 774-775, 778-779, 781). Diagnoses

and impressions included bilateral shoulder pain, primary osteoarthritis in the right and

left shoulders, moderate DJD of both shoulders, type two diabetes, and rotator cuff

tendonitis of both shoulders. (Tr. 634, 641-642, 761, 767-768, 771, 775, 779, 782). Plans

included injections, resting and icing his shoulders, blood sugar monitoring, lowering his

A1C, weight loss, physical therapy, wearing compression stockings, daily stretches, a

possible MRI if injections proved ineffective, and medication management. (Tr. 634, 641,



                                       Page 15 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 16 of 27 Page ID #1149



761, 767, 771, 775, 779, 782).

          Plaintiff underwent an x-ray of his left shoulder on June 2, 2016, and the

impression was “1) Mild DJD of left AC joint. 2) Moderate DJD of left glenohumeral

joint.”      Plaintiff also underwent an x-ray of his right shoulder that day, and the

impression was “1) Moderate DJD of right AC joint and glenohumeral joint.” (Tr. 636-

637). Plaintiff underwent injections and a left shoulder x-ray on August 9, 2017, and the

impression was “1) Severe DJD of left AC joint. 2) Mild DJD of left glenohumeral joint.”

(Tr. 763).

                 l.     Dr. Sherman Sklar

          Plaintiff presented to Dr. Sklar, a state agency psychologist, on July 21, 2016, for a

psychological consultative evaluation.        Plaintiff reported anxiety, mental difficulties

with getting out of bed, feeling extremely limited due to diabetes, being bullied

throughout his life, intermittent sleep, being socially withdrawn, depression from

negative social expectations and his physical discomfort, low self-worth, and guilt. Dr.

Sklar noted Plaintiff was logical, cooperative, had a normal pace of speech, was mildly

down, and was oriented to person, place and time. Ultimately, Dr. Sklar noted Plaintiff’s

responses to his cognitive questions indicated no deficits. Diagnoses included mood

disorder due to diabetic conditions with depressed features. (Tr. 658-661).

                 m.     Dr. Matthew Wilkinson

          Plaintiff presented to Dr. Wilkinson, an internist, twelve times between October



                                           Page 16 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 17 of 27 Page ID #1150



2015 and December 2017.        Plaintiff reported dizziness, light-headedness, back pain,

diabetes, migraines, significant parasthesias, burning/shooting pains to his hands and

feet, chronic left knee and left shoulder pain, renal insufficiency depression, type two

diabetes, CKD, hyperlipidemia, attempting to follow a better diet, necrobiosis

diabeticorum to his shins, anxiety, PTSD, fatigue, painful kidneys, nocturnal

incontinence, irritation, peripheral neuropathy, improvement with an insulin change,

increased lower extremity edema, knee pain, and weight gain. (Tr. 582, 586, 591, 595,

598, 714, 870, 876-877, 883, 889, 894, 909).

       Dr. Wilkinson noted shoulder pain, migraines, diabetic peripheral neuropathy,

chronic necrobiosis in Plaintiff’s shins, increasing urine volume, and noncompliance

which lead to peripheral neuropathy. (Tr. 598, 871, 910). A physical exam revealed

morbid obesity, no back tenderness, no edema, normal range of motion, pain-limited

abduction to ninety degrees of the left shoulder, normal flexion of the left shoulder,

orientation, alertness, and an appropriate affect. (Tr. 582, 586, 591, 595, 598-599, 714, 870-

871, 877, 883-884, 889-890, 894-895, 909-910).

       The assessment included acute renal insufficiency, diabetic peripheral

neuropathy, hyperkalemia, bilateral shoulder pain, depression, type two diabetes,

hypertension, hyperlipidemia, microalbuminuria, stage three to stage four CKD, chronic

low back pain, necrobiosis lipoidica diabeticorum, anemia, arthritis, exertional dyspnea,




                                         Page 17 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 18 of 27 Page ID #1151



renal osteodystrophy, sciatica, dysuria 9 , polyuria 10 , lethargy, myalgia, and migraine.

(Tr. 582, 586-588, 591, 593, 597, 602, 717-718, 874, 880-881, 886-887, 892, 898. 915). Plans

included an orthopedic consultation, blood tests, electrocardiograms (“EKG”), a

neurology referral, a urology referral, physical therapy, a dermatology referral for the

necrobiosis lipoidica diabeticorum, diabetes management, blood pressure management,

and medication management. (Tr. 585-587, 589, 591, 593, 595-597, 599, 602, 715, 875, 881,

884, 890, 898, 915).

        Plaintiff underwent an x-ray of his shoulder on October 8, 2015, and the conclusion

was “. . . NO GROSS ACUTE FRACTURE OR DISLOCATION…MILD DEGENERATIVE

CHANGE…NO SOFT TISSUE ABNORMALITIES . . .” (Tr. 601).

                                               ANALYSIS

        First, Plaintiff argues that the ALJ failed to evaluate his RFC properly. More

specifically, Plaintiff asserts the ALJ erred in evaluating Plaintiff’s mental RFC regarding

concentration, persistence, and pace; the ALJ failed to develop the record fully and, as a

result, failed to evaluate properly Plaintiff’s ability to reach and handle; and the ALJ erred

in giving “great weight” to Frank Buda’s medical opinion instead of reviewing all the

evidence in the record.




9     Dysuria       refers     to   “painful       or      difficult   urination.”   https://medical-
dictionary.thefreedictionary.com/dysuria, visited on April 13, 2020.

10    Polyuria     refers     to  an     “excessive     excretion     of   urine.”   https://medical-
dictionary.thefreedictionary.com/polyuria, visited on April 13, 2020.

                                             Page 18 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 19 of 27 Page ID #1152



       The ALJ’s RFC assessment and the hypothetical question posed to the VE must

both incorporate all the limitations that are supported by the record. See Yurt v. Colvin,

758 F.3d 850, 857 (7th Cir. 2014). This is a well-established rule. See Stewart v. Astrue,

561 F.3d 679, 684 (7th Cir. 2009)(collecting cases). If the ALJ finds that a plaintiff has a

moderate limitation in maintaining concentration, persistence or pace, that limitation

must be accounted for in the hypothetical question posed to the VE. The Seventh Circuit

has repeatedly held, with exceptions not applicable here, that a limitation to simple,

repetitive tasks or unskilled work does not adequately account for a moderate limitation

in maintaining concentration, persistence or pace. See O'Connor-Spinner v. Astrue, 627

F.3d 614, 620 (7th Cir. 2010); Yurt, 758 F.3d at 857; Varga v. Colvin, 794 F.3d 809, 814 (7th

Cir. 2015); Taylor v. Colvin, 829 F.3d 799, 802 (7th Cir. 2016); Moreno v. Berryhill, 882 F.3d

722, 730 (7th Cir. 2018), as amended on reh'g (Apr. 13, 2018); DeCamp v. Berryhill, 916 F.3d

671, 676 (7th Cir. 2019). “The ability to stick with a given task over a sustained period is

not the same as the ability to learn how to do tasks of a given complexity.” O'Connor-

Spinner, 627 F.3d at 620.

       Here, the ALJ found that Plaintiff had moderate difficulties in maintaining

concentration, persistence or pace at step 3 of the sequential analysis when determining

whether Plaintiff’s mental impairments meet or equal a listed impairment. The ALJ

noted that while the step 3 determination is not a mental RFC assessment, the ultimate

RFC assessment “reflects the degree of limitation found in the ‘paragraph B’ mental



                                        Page 19 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 20 of 27 Page ID #1153



functional analysis.” (Tr. 29).

       In regard to mental limitations, the ALJ’s RFC finding noted that Plaintiff “is

further limited to remembering, understanding and attending to simple, routine tasks.”

(Tr. 30). Plaintiff suggests this language does not account for moderate limitations in

concentration, persistence or pace, and this Court agrees. A limitation to simple, routine

and rote tasks with little to no changes does not account for difficulties in concentration

arising from anxiety and depression. See Varga, 794 F.3d at 815. Moreover, the ALJ

used the terminology that the Seventh Circuit has continually viewed as insufficient.

       The Seventh Circuit recently addressed this issue in Martin v. Saul, 950 F.3d 369

(7th Cir. 2020) and Crump v. Saul, 932 F.3d 567 (7th Cir. 2019). In Martin, the court held

the ALJ correctly accounted for Martin’s concentration, persistence or pace limitations by

not “assuming that restricting [Martin] to unskilled work would account for her mental

impairments.” Id. at 374. “The ALJ incorporated pace-related limitations by stating

that Martin needed flexibility and work requirements that were goal-oriented.” Id. On

the other hand, the ALJ in Crump used language in the RFC that the Seventh Circuit has

repeatedly found insufficient such as, “simple, routine, repetitive tasks with few

workplace changes.”      Crump, 932 F.3d at 569.       The court held the ALJ failed to

incorporate limitations like Crump’s likelihood of being off-task twenty percent of the

time. Id. at 570.

       Here, the ALJ did not go as far as the ALJ in Martin did. The present case is



                                       Page 20 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 21 of 27 Page ID #1154



similar to Crump in that the ALJ limited Plaintiff to work involving “simple, routine

tasks,” without adding more relating to concentration, persistence or pace. This, as

established above, is not enough. “More to it, observing that a person can perform

simple and repetitive tasks says nothing about whether the individual can do so on a

sustained basis, including, for example, over the course of a standard eight-hour work

shift.” Crump, 932 F.3d at 570. The Seventh Circuit put it succinctly in Martin:

       As we have labored mightily to explain, however, the relative difficulty of
       a specific job assignment does not necessarily correlate with a claimant’s
       ability to stay on task or perform at the speed required by a particular
       workplace. . . . Put another way, someone with problems concentrating may
       not be able to complete a task consistently over the course of a workday, no
       matter how simple it may be.

950 F.3d at 373-374. Therefore, without more, the RFC does not adequately account for

moderate limitations in concentration, persistence, or pace.

       Plaintiff argues the ALJ failed to develop the record fully and erred in not

obtaining all the medical records. To support this assertion, Plaintiff points out that

there were missing medical records, and the ALJ acknowledged the absence of these

medical records at the evidentiary hearing. An ALJ has an independent duty to develop

the record fully and fairly. See 20 C.F.R. § 404.1512(b). “Social Security proceedings are

inquisitorial rather than adversarial. It is the ALJ’s duty to investigate the facts and

develop the arguments both for and against granting benefits [internal citation omitted].”

Sims v. Apfel, 120 S. Ct. 2080, 2085 (2000).

       At the evidentiary hearing, the ALJ asked Plaintiff’s counsel “[a]nd is there


                                         Page 21 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 22 of 27 Page ID #1155



anything we’re still waiting on?” to which Plaintiff’s counsel answered, “[n]o, sir.” (Tr.

45). Later, when discussing Plaintiff’s mental health treatment, the ALJ acknowledged

the record looked somewhat incomplete.          (Tr. 55).   The Commissioner argues that

Plaintiff was represented by counsel and the ALJ was entitled to assume that he put on

his best case for benefits. However, as explained above, the ALJ still had a duty to

compile a complete record. An ALJ satisfies the duty to develop the record when the

ALJ investigates for possible disabilities and discovers all relevant evidence. See Jozefyk

v. Berryhill, 923 F.3d 492, 497 (7th Cir. 2019). To prove the ALJ failed, “the claimant must

point to specific, relevant facts that the ALJ did not consider.” Id. The Plaintiff did just

that in his brief.

        The unfortunate result was a gap in the record regarding missing mental health

records. An ALJ’s decision must be supported by substantial evidence, and the ALJ’s

discussion of the evidence must be sufficient to “provide a ‘logical bridge’ between the

evidence and his conclusions.” Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009)(citations

omitted). The Court concludes that the ALJ failed to build the requisite logical bridge

here.

        Plaintiff argues the ALJ failed to evaluate properly Plaintiff’s ability to reach and

handle by failing to mention certain evidence between January 2016 and August 2017.

The Seventh Circuit has “repeatedly held that although an ALJ does not need to discuss

every piece of evidence in the record, the ALJ may not analyze only the evidence



                                        Page 22 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 23 of 27 Page ID #1156



supporting her ultimate conclusion while ignoring the evidence that undermines it.”

Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014). The ALJ must consider all relevant

evidence. See Golembiewski v. Barnhart, 322 F.3d 912, 917 (7th Cir. 2003); 20 C.F.R. §

404.1545 (a)(1) and (3). Moreover, the ALJ must “engage sufficiently” with the medical

evidence. See Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016). The ALJ “need not

provide a complete written evaluation of every piece of testimony and evidence.”

Curvin v. Colvin, 778 F.3d 645, 651 (7th Cir. 2015)(citation and internal quotations

omitted). However, the ALJ’s discussion of the evidence must be sufficient to “provide

a ‘logical bridge’ between the evidence and his conclusions.” Terry, 580 F.3d at 475

(citations omitted). The ALJ “cannot simply cherry-pick facts supporting a finding of

non-disability while ignoring evidence that points to a disability finding.” Denton v.

Astrue, 596 F.3d 419, 425 (7th Cir. 2010).

       Plaintiff argues the ALJ failed to discuss medical records from fourteen

appointments between 2016 and 2017 that indicated issues such as shoulder pain,

arthritis, and hand and wrist pain. Plaintiff is correct in this assertion. Any mention

made was within one small paragraph at Tr. 31. The ALJ consolidated numerous pages

of medical records into a mere five sentences. The ALJ also failed to mention objective

findings that go against evidence supportive of the ALJ’s decision such as PT Murphy’s

objective notes at Tr. 615 of bilateral shoulder pain with deficits that required an increase

in range of motion, flexibility, and strength; physical exams by Dr. Naseer at Tr. 505 that



                                        Page 23 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 24 of 27 Page ID #1157



revealed tenderness of the left shoulder with moderately reduced range of motion; and

objective findings from the Orthopedic and Sports Medicine Clinic of positive

impingement signs of the right shoulder at Tr. 633, 640, 760, 767, 771, 774, and 778 and of

the left shoulder at Tr. 640, 760, 767, 770, 774, and 778. That, as stated above, is not

permissible.

       Defendant argues that the ALJ did not ignore certain medical evidence.

However, what Defendant fails to address is how the ALJ may not have engaged

sufficiently with the medical evidence, which is what happened here. With that said,

this Court agrees the ALJ did not adequately consider all medical records.

       Plaintiff argues the ALJ erred in giving “great weight” to Frank Buda’s medical

opinion instead of reviewing all the evidence in the record. In his decision, the ALJ gave

Dr. Buda’s opinion “great weight” because it was “supported by, and consistent with, the

record . . .”    (Tr. 33).   However, this cannot be the case due to the ALJ’s lack of

engagement with certain medical evidence. Defendant argues that Plaintiff is incorrect

by pointing to case law that says the ALJ does not need to write a complete evaluation of

everything in the record. What Defendant does not say, however, is that the ALJ must

engage sufficiently with the medical evidence, and, for the reasons stated above, the ALJ

did not do so.

       For Plaintiff’s second issue, Plaintiff argues that the ALJ erred in not identifying

chronic kidney disease (“CKD”) as a severe impairment at step 2.            Consequently,



                                        Page 24 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 25 of 27 Page ID #1158



according to Plaintiff, the ALJ failed to evaluate properly the combined effects of

Plaintiff’s impairments, and this changed the outcome of the case.                 Plaintiff

acknowledges that a failure to find an impairment as “severe” during step 2 can be

harmless error, but Plaintiff alleges that the ALJ failed to consider the combined effects

of Plaintiff’s impairments.

       The failure to designate CKD as a severe impairment, by itself, is not an error

requiring remand. At step 2 of the sequential analysis, the ALJ must determine whether

the claimant has one or more severe impairments. This is only a “threshold issue,” and,

as long as the ALJ finds at least one severe impairment, he must continue with the

analysis. And, at step 4, he must consider the combined effect of all impairments, severe

and non-severe. Therefore, a failure to designate a particular impairment as “severe” at

step 2 does not matter to the outcome of the case as long as the ALJ finds that the claimant

has at least one severe impairment. See Arnett v. Astrue, 676 F.3d 586, 591 (7th Cir.

2012)(citing Castile v. Astrue, 617 F.3d 923, 927-928 (7th Cir. 2010)).

       The ALJ found Plaintiff had the severe impairments of diabetes mellitus, diabetic

retinopathy, diabetic neuropathy, bilateral carpal tunnel syndrome, DJD of the bilateral

shoulders, degenerative disc disease of the lumbar spine, obesity, and depressive

disorder. However, regardless of the designation of impairments as severe, the ALJ is

still required to consider the combined effects of all impairments in determining

Plaintiff’s RFC. “When assessing if a claimant is disabled, an ALJ must account for the



                                         Page 25 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 26 of 27 Page ID #1159



combined effects of the claimant's impairments, including those that are not themselves

severe enough to support a disability claim.” Spicher v. Berryhill, 898 F.3d 754, 759 (7th

Cir. 2018).

       It does not appear that the ALJ adequately accounted for the combined effects of

Plaintiff’s impairments, if at all. The only mention the ALJ gave as to Plaintiff’s CKD

was at Tr. 27 where the ALJ said, “[i]n addition, the record reflects chronic kidney disease

. . . all of which are generally well-managed with conservative treatment, not vocationally

relevant, and/or not discussed as a significant source of functional limitations in the

record.” The ALJ also said:

       In making this finding, the undersigned has considered all symptoms and
       the extent to which these symptoms can reasonably be accepted as
       consistent with the objective medical evidence and other evidence . . . Thus,
       after considering the entire record, the undersigned finds the record
       supports the limitations set forth in the RFC but no additional limitations .
       ..

(Tr. 30, 33). The Defendant argues that this Court should reject Plaintiff’s arguments,

saying Plaintiff simply disagrees with the ALJ’s conclusion. However, it is not that

simple. This Court is not convinced that the ALJ considered the entire record. Even if

the ALJ considered the entire record, this Court is not convinced the ALJ engaged

sufficiently with the medical evidence and combined impairments to build a logical

bridge so as to allow the ALJ to assert that substantial evidence supports his decision.

       This Memorandum and Order should not be construed as an indication that the

Court believes Plaintiff was disabled during the relevant period or that he should be


                                       Page 26 of 27
Case 3:19-cv-00970-GCS Document 23 Filed 04/20/20 Page 27 of 27 Page ID #1160



awarded benefits. On the contrary, the Court has not formed any opinions in that regard

and leaves those issues to be determined by the Commissioner after further proceedings.

                                     CONCLUSION

      The Commissioner’s final decision denying Plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner for

rehearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C.

§405(g).

      The Clerk of Court is directed to enter judgment in favor of Plaintiff.
                                                                      Digitally signed
      IT IS SO ORDERED.
                                                                      by Judge Sison
      Dated: April 20, 2020.
                                                                      Date:
                                                                      2020.04.20
                                                                      13:02:55 -05'00'
                                                       ______________________________
                                                       GILBERT C. SISON
                                                       United States Magistrate Judge




                                      Page 27 of 27
